DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/01/2022 has been considered by the examiner and made of record (noted attached copy of form PTO-1449).
Response to Amendment
The amendment filed on 6/15/2022 has been entered. The Applicant amended claims 1 and 3, and cancelled claim 2. Claims 1 and 3-8 are pending.
Response to Arguments
Applicant’s arguments filed on 6/15/2022 with respect to the rejection of claim 1 are based on new amendments. The arguments have been fully considered. Further search revealed new references: US-20090059363; US-9910257; US-20080278800, made of record, which are considered pertinent to applicant's disclosure, but fails to teach or reasonably suggest the amended limitations. Therefore, the rejection has been withdrawn.
Reasons for Allowance
Claims 1 and 3-8 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art taken either singularly or in a combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that rejection under 35 U.S.C. 102 or 103 would be proper. Claim 1 is allowable over the prior art of record for at least the reason that, even though the prior art discloses a head mounted display device, comprising: a tube; a reflecting mirror, disposed in the tube, wherein the first plane and the second plane respectively have normal vectors that are not parallel to each other, an infrared camera that receives a reflected image beam from the second plane of the reflecting mirror, wherein the second plane of the reflecting mirror receives an image beam to generate the reflected image beam, and an imaging lens arranged at a first open end of the tube; the prior art fails to teach, or reasonably suggest, a first plane, a second plane and a third plane connected in sequence, a normal vector of the third plane is not parallel with the normal vector of the second plane and an included angle between the image beam and the reflected image beam is larger than 90 degrees; in combination of the other limitations of the claim 1.
Dependent claims 3-8 are also allowed due to their dependencies on independent claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHMAN ABDUR whose telephone number is (571)270-0438. The examiner can normally be reached 8:30 am to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.A./Examiner, Art Unit 2872  

/STEPHONE B ALLEN/Supervisory Patent Examiner, Art Unit 2872